 



PROMISSORY NOTE

 

Issue Date: April 3, 2018

 

Principal Amount: $1,000,000

 

FOR VALUE RECEIVED, COINTRACKING, LLC, a Nevada limited liability company (the
“Borrower”), promises to pay to COINTRACKING, GmbH, a private limited liability
company (Gesellschaft mit beschränkter Haftung) organized under the laws of the
Federal Republic of Germany, registered with the commercial register of the
Local Court of Munich under number HRB 238142 (the “Lender”), the principal
amount of $1,000,000 plus all accrued unpaid interest, as set forth below. This
Note is being issued pursuant to that certain Loan Agreement, dated as of April
3, 2018, by and between the Borrower and Lender (the “Loan Agreement”). All
capitalized terms not otherwise defined herein shall have the respective
meanings set forth in the Loan Agreement.

 

1.       Disbursements. Subject to capital maintenance rules under statutory
German law, Lender agrees to disburse funds to, or as directed by, the Borrower
pursuant to this Note at the time or times, and in the amounts, as shall be
requested by the Borrower, from time to time, in writing.

 

2.       Payments.

 

a.       Principal Amount. The Principal Amount shall be due and payable on the
earlier to occur of (i) the second anniversary of the Issue Date (the “Maturity
Date”), or (ii) at such earlier date as declared due and payable by Lender upon
the occurrence of an Event of Default.

 

b.       Interest. Interest on the Principal Amount of this Note shall accrue
from the Issue Date at the rate which is defined in the Loan Agreement between
the Borrower and the Lender (the “Interest Rate”). Such interest shall be
payable quarterly in arrears (i) on each three-month anniversary of the Issue
Date until the payment in full of the Principal Amount of this Note, or (ii) at
such earlier date as declared due and payable by Lender upon the occurrence of
an Event of Default.

 

c.        Payments. All payments for amounts due under this Note shall be made
by wire transfer of immediately available funds, in lawful tender of the United
States, to a bank account designated by Lender, and all payments shall be
applied first to the Interest Amount (as defined below) and thereafter to the
Principal Amount.

 

3.       Events of Default. If an Event of Default, as specified in Section 9.01
of the Loan Agreement, shall occur and be continuing or shall exist, Lender
shall be under no further obligation to make Loan Advances under the Loan
Agreement and may declare the unpaid Principal Amount of this Note plus any
Interest accrued thereon, and all other amounts owing by the Borrower hereunder
to be immediately due and payable without presentment, demand, protest or
further notice of any kind, all of which are hereby expressly waived, an action
therefor shall immediately accrue and Lender shall have the right to exercise
any or all remedies available under applicable law; provided, however, that the
Borrower shall have ten (10) Business Days from the date due to cure any
monetary default, and thirty (30) Business Days after the occurrence of any
nonmonetary default to cure such default, provided that Lender shall give notice
to the Borrower of any nonmonetary default.

 

 

 

 

4.       Voluntary Prepayment. This Note may be prepaid in whole or in part at
any time, in the Borrower’s sole discretion, without premium or penalty.

 

5.       Amendment and Waiver. The Borrower and its successors and assigns
hereby waive presentment, demand, protest and notice thereof, and agree that
they shall remain liable for all amounts due hereunder notwithstanding any
extension of time or change in the terms of payment of this Note granted by the
Payee or any delay or failure by the Payee to exercise any rights under this
Note.

 

6.       Notices. All notices, requests, demands and other communications
pursuant to this Note shall be made or given in accordance with Section 10.05 of
the Loan Agreement.

 

7.       Binding Effect and Assignability. This Note shall be binding on, and it
shall inure to the benefit of, the parties to it, and their respective permitted
assignees, transferees and successors. This Note shall not be assigned by the
Borrower or Lender without the prior written consent of the other party hereto.

 

8.       Governing Law. This Note shall be governed by and construed under the
laws of the State of Nevada without regard to choice of law principles.

 

9.       Headings; References. All headings used herein are used for convenience
only and shall not be used to construe or interpret this Note. Except where
otherwise indicated, all references herein to Sections refer to Sections hereof.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.

SIGNATURES TO APPEAR ON FOLLOWING PAGE.]

 

 

 

 

IN WITNESS WHEREOF, the Borrower has caused this Note to be signed in its name
by its duly authorized officer as of the date first above written.

 

  BORROWER:       COINTRACKING, LLC, a Nevada limited liability company        
By:     Name: Michael Poutre   Title: Chief Executive Officer

 

Acknowledged and Agreed:

 

LENDER:

 

COINTRACKING GmbH, a private limited liabilty company

(Gesellschaft mit beschränkter Haftung) organized under the

laws of the Federal Republic of Germany

 

By:     Name: Dario Kachel   Title: Managing Director  

 

OBLIGOR:

 

THE CRYPTO COMPANY,

a Nevada corporation

 

By:     Name: Michael Poutre   Title: Chief Executive Officer  

 

 

 

 